UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2014 Date of reporting period: May 31, 2014 Item 1. Reports to Stockholders. WBI Absolute Return Balanced Fund WBI Absolute Return Balanced Plus Fund WBI Absolute Return Dividend Income Fund WBI Absolute Return Dividend Growth Fund Semi-Annual Report May 31, 2014 WBI Funds EXPENSE EXAMPLE – at May 31, 2014 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The WBI Absolute Return Balanced Fund, WBI Absolute Return Balanced Plus Fund, WBI Absolute Dividend Income Fund, and WBI Absolute Dividend Growth Fund Examples are based on an investment of $1,000 invested in the No Load Shares and the Institutional Shares of each Fund at the beginning of the period and held for the entire period (12/1/13– 5/31/14). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 2.00% and 1.75%, per the operating expenses limitation agreement for the No Load Shares and the Institutional Shares, respectively, of each Fund. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical 3 WBI Funds EXPENSE EXAMPLE – at May 31, 2014 (Unaudited), Continued example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your transaction costs would have been higher. WBI Absolute Return Balanced Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Balanced Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Balanced Plus Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.90%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 4 WBI Funds EXPENSE EXAMPLE – at May 31, 2014 (Unaudited), Continued WBI Absolute Return Balanced Plus Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.72%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Income Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.92%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Income Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.74%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Growth Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 5 WBI Funds EXPENSE EXAMPLE – at May 31, 2014 (Unaudited), Continued WBI Absolute Return Dividend Growth Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.70%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 6 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – at May 31, 2014 (Unaudited) WBI Absolute Return Balanced Fund WBI Absolute Return Balanced Plus Fund Percentages represent market value as a percentage of total investments. 7 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – at May 31, 2014 (Unaudited) WBI Absolute Return Dividend Income Fund WBI Absolute Return Dividend Growth Fund Percentages represent market value as a percentage of total investments. 8 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited) Shares COMMON STOCKS - 54.00% Value Broadcasting (except Internet) - 1.04% Cablevision Systems Corp. NY Group - Class A $ Computer and Electronic Product Manufacturing - 1.85% Cisco Systems, Inc. Credit Intermediation and Related Activities - 3.79% East West Bancorp, Inc. JPMorgan Chase & Co. Electronics and Appliance Stores - 3.02% Best Buy Co., Inc. Fabricated Metal Product Manufacturing - 0.90% Sturm Ruger & Co., Inc. Food Manufacturing - 4.62% Archer-Daniels-Midland Co. Campbell Soup Co. Food Services and Drinking Places - 2.60% Cracker Barrel Old Country Store, Inc. Dunkin’ Brands Group, Inc. Furniture and Related Product Manufacturing - 2.15% Johnson Controls, Inc. Insurance Carriers and Related Activities - 2.42% MetLife, Inc. Merchant Wholesalers, Durable Goods - 2.25% Xerox Corp. Paper Manufacturing - 2.15% International Paper Co. The accompanying notes are an integral part of these financial statements. 9 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Shares Value Pipeline Transportation - 1.04% Enbridge, Inc. (a) $ Professional, Scientific, and Technical Services - 2.26% Omnicom Group, Inc. Real Estate - 6.75% American Campus Communities, Inc. CBL & Associates Properties, Inc. DDR Corp. Highwoods Properties, Inc. Medical Properties Trust, Inc. Mid-America Apartment Communities, Inc. Telecommunications - 0.99% BCE, Inc. (a) Transportation Equipment Manufacturing - 3.59% Boeing Co. Honda Motor Co., Ltd. - ADR Toyota Motor Corp. - ADR Utilities - 9.14% Duke Energy Corp. Entergy Corp. PG&E Corp. Pinnacle West Capital Corp. Waste Management and Remediation Services - 1.69% Republic Services, Inc. Wood Product Manufacturing - 1.75% Weyerhaeuser Co. TOTAL COMMON STOCKS (Cost $32,567,726) The accompanying notes are an integral part of these financial statements. 10 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Shares EXCHANGE-TRADED FUNDS - 20.81% Value iShares Floating Rate Bond ETF $ iShares iBoxx $Investment Grade Corporate Bond ETF Vanguard Long-Term Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $12,836,060) PREFERRED STOCKS - 0.91% Primary Metal Manufacturing - 0.91% Gerdau S.A. - ADR TOTAL PREFERRED STOCKS (Cost $625,570) Principal Amount CORPORATE BONDS - 16.47% Advertising Agencies - 0.84% Omnicom Group, Inc. $ 4.45%, 8/15/2020 Aerospace Product and Parts Manufacturing - 0.61% Lockheed Martin Corp. 4.250%, 11/15/2019 Agencies, Brokerages, & Other Insurance Related Activities - 0.23% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.23% Anheuser-Busch Cos., LLC 4.50%, 4/1/2018 Business Support Services - 1.11% Western Union Co. 5.93%, 10/1/2016 Credit Intermediation and Related Activities - 0.09% JPMorgan Chase & Co. 2.60%, 1/15/2016 The accompanying notes are an integral part of these financial statements. 11 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount Value Depository Credit Intermediation - 1.24% Citigroup, Inc. $ 6.125%, 11/21/2017 $ Wells Fargo & Co. 4.48%, 1/16/2024 Health and Personal Care Stores - 0.24% Express Scripts, Inc. 3.125%, 5/15/2016 Insurance Carriers - 2.38% American International Group, Inc. 5.85%, 1/16/2018 Cigna Corp. 8.30%, 1/15/2033 Wellpoint, Inc. 3.125%, 5/15/2022 Investigation and Security Services - 0.17% Tyco International Finance 3.375%, 10/15/2015 Machinery Manufacturing - 0.76% Kennametal, Inc. 2.65%, 11/1/2019 Medical and Diagnostic Laboratories - 0.27% Laboratory Corporation of America Holdings 3.75%, 8/23/2022 Medical Equipment and Supplies Manufacturing - 0.15% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Miscellaneous Manufacturing - 1.33% Mattel, Inc. 1.70%, 3/15/2018 Motion Picture and Video Industries - 0.86% Viacom, Inc. 3.50%, 4/1/2017 The accompanying notes are an integral part of these financial statements. 12 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount Value Newspaper, Periodical, Book, and Directory Publishers - 0.31% Thomson Reuters Corp. $ 3.95%, 9/30/2021 $ Non-Depository Credit Intermediation - 0.27% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.55%, 10/15/2020 Nonmetallic Mineral Mining and Quarrying - 0.89% Potash Corporation of Saskatchewan, Inc. 3.25%, 12/1/2017 Office Supplies, Stationery, and Gift Stores - 1.06% Staples, Inc. 2.75%, 1/12/2018 Pharmaceutical and Medicine Manufacturing - 1.04% Amgen, Inc. 2.125%, 5/15/2017 Securities and Commodity Contracts Intermediation and Brokerage - 0.62% Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 1.05% Symantec Corp. 2.75%, 6/15/2017 Traveler Accommodation - 0.49% Marriott International, Inc. 3.25%, 9/15/2022 Utilities - 0.23% Exelon Generation Co., LLC 5.20%, 10/1/2019 TOTAL CORPORATE BONDS (Cost $10,548,918) The accompanying notes are an integral part of these financial statements. 13 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Contracts PURCHASED OPTIONS - 0.02% Value Put Options - 0.02% Archer-Daniels-Midland Co. Expiration: June, 2014, Exercise Price: $41.00 $ Best Buy Co., Inc. Expiration: June, 2014, Exercise Price: $24.00 20 Cisco Systems, Inc. Expiration: June, 2014, Exercise Price: $23.00 80 Entergy Corp. Expiration: June, 2014, Exercise Price: $72.50 Xerox Corp. Expiration: June, 2014, Exercise Price: $11.00 TOTAL PURCHASED OPTIONS (Cost $31,460) Shares SHORT-TERM INVESTMENTS - 8.57% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $5,551,054) TOTAL INVESTMENTS IN SECURITIES (Cost $62,160,788) - 100.78% Liabilities in Excess of Other Assets - (0.78)% ) NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate Shown is the 7-day annualized yield as of May 31, 2014. The accompanying notes are an integral part of these financial statements. 14 WBI Absolute Return Balanced Fund SCHEDULE OF OPTIONS WRITTEN at May 31, 2014 (Unaudited) Contracts OPTIONS WRITTEN Value Call Options Archer-Daniels-Midland Co. Expiration: June 2014, Exercise Price: $47.00 $ Best Buy Co., Inc. Expiration: June 2014, Exercise Price: $31.00 20 Cisco Systems, Inc. Expiration: June 2014, Exercise Price: $26.00 60 Entergy Corp. Expiration: June 2014, Exercise Price: $75.00 Xerox Corp. Expiration: June 2014, Exercise Price: $13.00 TOTAL OPTIONS WRITTEN (Premiums received $20,433) $ The accompanying notes are an integral part of these financial statements. 15 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited) Shares COMMON STOCKS - 54.61% Value Administrative and Support Services - 1.92% Paychex, Inc. $ Amusement, Gambling, and Recreation Industries - 1.18% Las Vegas Sands Corp. Broadcasting (except Internet) - 2.76% Cablevision Systems Corp. NY Group - Class A Sinclair Broadcast Group, Inc. - Class A Chemical Manufacturing - 3.87% Johnson & Johnson Computer and Electronic Product Manufacturing - 5.77% Apple, Inc. Telefonaktiebolaget LM Ericsson - ADR Credit Intermediation and Related Activities - 1.30% Western Union Co. Electrical Equipment, Appliance, and Component Manufacturing - 1.88% Emerson Electric Co. Electronics and Appliance Stores - 4.77% Best Buy Co., Inc. GameStop Corp. - Class A Food Manufacturing - 2.51% Campbell Soup Co. Insurance Carriers and Related Activities - 0.90% Cincinnati Financial Corp. Miscellaneous Manufacturing - 2.85% Baxter International, Inc. Paper Manufacturing - 1.22% International Paper Co. The accompanying notes are an integral part of these financial statements. 16 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Shares Value Publishing Industries (except Internet) - 1.79% Gannett Co., Inc. $ Real Estate - 9.23% American Capital Agency Corp. DDR Corp. HCP, Inc. Macerich Co. OMEGA Healthcare Investors, Inc. Redwood Trust, Inc. Transportation Equipment Manufacturing - 2.02% Honeywell International, Inc. Utilities - 5.08% Entergy Corp. PG&E Corp. Waste Management and Remediation Services - 3.67% Republic Services, Inc. Waste Management, Inc. Wood Product Manufacturing - 1.88% Weyerhaeuser Co. TOTAL COMMON STOCKS (Cost $6,246,442) EXCHANGE-TRADED FUNDS - 31.63% iShares Floating Rate Bond ETF iShares iBoxx $Investment Grade Corporate Bond ETF SPDR Barclays High Yield Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $3,846,867) The accompanying notes are an integral part of these financial statements. 17 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Contracts PURCHASED OPTIONS - 0.02% Value Put Options - 0.02% 8 Apple, Inc. Expiration: June, 2014, Exercise Price: $530.00 $ 47 Baxter International, Inc. Expiration: June, 2014, Exercise Price: $70.00 43 Entergy Corp. Expiration: June, 2014, Exercise Price: $72.50 46 Johnson & Johnson Expiration: June, 2014, Exercise Price: $97.50 TOTAL PURCHASED OPTIONS (Cost $6,826) Shares SHORT-TERM INVESTMENTS - 13.49% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $1,657,406) TOTAL INVESTMENTS IN SECURITIES (Cost $11,757,541) - 99.75% Other Assets in Excess of Liabilities - 0.25% NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) Rate Shown is the 7-day annualized yield as of May 31, 2014. The accompanying notes are an integral part of these financial statements. 18 WBI Absolute Return Balanced Plus Fund SCHEDULE OF OPTIONS WRITTEN at May 31, 2014 (Unaudited) Contracts OPTIONS WRITTEN Value Call Options 8 Apple, Inc. Expiration: June 2014, Exercise Price: $630.00 $ 47 Baxter International, Inc. Expiration: June 2014, Exercise Price: $77.50 43 Entergy Corp. Expiration: June 2014, Exercise Price: $75.00 46 Johnson & Johnson Expiration: June 2014, Exercise Price: $105.00 TOTAL OPTIONS WRITTEN (Premiums received $9,458) $ The accompanying notes are an integral part of these financial statements. 19 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited) Shares COMMON STOCKS - 72.61% Value Administrative and Support Services - 0.86% Dun & Bradstreet Corp. $ Chemical Manufacturing - 2.41% Agrium, Inc. (a) Computer and Electronic Product Manufacturing - 7.94% Apple, Inc. ResMed, Inc. Telefonaktiebolaget LM Ericsson - ADR Credit Intermediation and Related Activities - 3.52% JPMorgan Chase & Co. Electrical Equipment, Appliance, and Component Manufacturing - 4.28% Emerson Electric Co. Energizer Holdings, Inc. Electronics and Appliance Stores - 7.02% Best Buy Co., Inc. GameStop Corp. - Class A Food Manufacturing - 6.43% Archer-Daniels-Midland Co. General Mills, Inc. Furniture and Related Product Manufacturing - 3.98% Johnson Controls, Inc. Leggett & Platt, Inc. General Merchandise Stores - 2.66% Wal-Mart Stores, Inc. Insurance Carriers and Related Activities - 11.12% Cincinnati Financial Corp. First American Financial Corp. The accompanying notes are an integral part of these financial statements. 20 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Shares Value Insurance Carriers and Related Activities - 11.12%, Continued PartnerRe Ltd. (a) $ Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. Unum Group Machinery Manufacturing - 1.54% United Technologies Corp. Merchant Wholesalers, Durable Goods - 0.97% Xerox Corp. Motion Picture and Sound Recording Industries - 3.61% Time Warner, Inc. Professional, Scientific, and Technical Services - 2.96% Omnicom Group, Inc. Real Estate - 2.01% American Capital Agency Corp. Telecommunications - 3.37% America Movil SAB de C.V. - Series L - ADR BCE, Inc. (a) Transportation Equipment Manufacturing - 4.62% Boeing Co. Harley-Davidson, Inc. Waste Management and Remediation Services - 1.68% Waste Management, Inc. Wood Product Manufacturing - 1.61% Masco Corp. TOTAL COMMON STOCKS (Cost $5,638,711) The accompanying notes are an integral part of these financial statements. 21 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Shares EXCHANGE-TRADED FUNDS - 9.11% Value iShares iBoxx $ Investment Grade Corporate Bond ETF $ TOTAL EXCHANGE-TRADED FUNDS (Cost $721,043) Contracts PURCHASED OPTIONS - 0.03% Put Options - 0.02% 5 Apple, Inc. Expiration: June, 2014, Exercise Price: $530.00 67 Archer-Daniels-Midland Co. Expiration: June, 2014, Exercise Price: $41.00 6 Energizer Holdings, Inc. Expiration: June, 2014, Exercise Price: $110.00 42 Time Warner, Inc. Expiration: June, 2014, Exercise Price: $65.00 24 Travelers Cos., Inc. Expiration: June, 2014, Exercise Price: $90.00 10 United Technologies Corp. Expiration: June, 2014, Exercise Price: $110.00 64 Xerox Corp. Expiration: June, 2014, Exercise Price: $11.00 TOTAL PURCHASED OPTIONS (Cost $4,238) The accompanying notes are an integral part of these financial statements. 22 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS - 18.51% Value Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,528,043) TOTAL INVESTMENTS IN SECURITIES (Cost $7,892,035) - 100.26% Liabilities in Excess of Other Assets - (0.26)% ) NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate Shown is the 7-day annualized yield as of May 31, 2014. The accompanying notes are an integral part of these financial statements. 23 WBI Absolute Return Dividend Income Fund SCHEDULE OF OPTIONS WRITTEN at May 31, 2014 (Unaudited) Contracts OPTIONS WRITTEN Value Call Options 5 Apple, Inc. Expiration: June 2014, Exercise Price: $660.00 $ 67 Archer-Daniels-Midland Co. Expiration: June 2014, Exercise Price: $47.00 6 Energizer Holdings, Inc. Expiration: June 2014, Exercise Price: $115.00 42 Time Warner, Inc. Expiration: June 2014, Exercise Price: $77.50 24 Travelers Cos., Inc. Expiration: June 2014, Exercise Price: $95.00 10 United Technologies Corp. Expiration: June 2014, Exercise Price: $120.00 64 Xerox Corp. Expiration: June 2014, Exercise Price: $13.00 TOTAL OPTIONS WRITTEN (Premiums received $3,300) $ The accompanying notes are an integral part of these financial statements. 24 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited) Shares COMMON STOCKS - 92.62% Value Administrative and Support Services - 4.94% Manpowergroup, Inc. $ Manulife Financial Corp. (a) Chemical Manufacturing - 7.35% Agrium, Inc. (a) Axiall Corp. Celanese Corp. - Series A Clothing and Clothing Accessories Stores - 1.76% Buckle, Inc. Stage Stores, Inc. Computer and Electronic Product Manufacturing - 8.76% Apple, Inc. Broadcom Corp. - Class A Cisco Systems, Inc. Credit Intermediation and Related Activities - 1.79% People’s United Financial, Inc. Electrical Equipment, Appliance, and Component Manufacturing - 2.21% Energizer Holdings, Inc. Electronics and Appliance Stores - 7.56% Best Buy Co., Inc. GameStop Corp. - Class A Food Manufacturing - 5.06% Flowers Foods, Inc. General Mills, Inc. Health and Personal Care Stores - 0.94% Owens & Minor, Inc. The accompanying notes are an integral part of these financial statements. 25 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Shares Value Insurance Carriers and Related Activities - 8.07% AmTrust Financial Services, Inc. $ MetLife, Inc. Travelers Cos., Inc. Machinery Manufacturing - 7.85% Ingersoll-Rand PLC (a) Scotts Miracle-Gro Co. - Class A United Technologies Corp. Management of Companies and Enterprises - 1.00% Associated Banc-Corp. Miscellaneous Manufacturing - 0.99% Baxter International, Inc. Motion Picture and Sound Recording Industries - 1.00% Regal Entertainment Group - Class A Motor Vehicle and Parts Dealers - 1.03% Penske Automotive Group, Inc. Paper Manufacturing - 4.59% International Paper Co. Packaging Corp. of America Primary Metal Manufacturing - 1.07% Worthington Industries, Inc. Professional, Scientific, and Technical Services - 8.01% Amgen, Inc. FactSet Research Systems, Inc. Infosys Ltd. - ADR Omnicom Group, Inc. Publishing Industries (except Internet) - 1.76% Microsoft Corp. The accompanying notes are an integral part of these financial statements. 26 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Shares Value Real Estate - 2.02% Equity Lifestyle Properties, Inc. $ RLJ Lodging Trust Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.29% Invesco Ltd. (a) Raymond James Financial, Inc. Telecommunications - 2.90% America Movil SAB de C.V. - Series L - ADR Mobile TeleSystems OJSC - ADR Transportation Equipment Manufacturing - 4.73% Honda Motor Co., Ltd. - ADR Honeywell International, Inc. Utilities - 1.01% Aqua America, Inc. Wood Product Manufacturing - 2.93% Masco Corp. TOTAL COMMON STOCKS (Cost $73,919,613) PREFERRED STOCKS - 0.88% Primary Metal Manufacturing - 0.88% Gerdau S.A. - ADR TOTAL PREFERRED STOCKS (Cost $828,088) Contracts PURCHASED OPTIONS - 0.05% Put Options - 0.05% 64 Apple, Inc. Expiration: June, 2014, Exercise Price: $530.00 The accompanying notes are an integral part of these financial statements. 27 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Contracts Value Put Options - 0.05%, Continued AmTrust Financial Services, Inc. Expiration: June, 2014, Exercise Price: $40.00 $ Baxter International, Inc. Expiration: June, 2014, Exercise Price: $70.00 Broadcom Corp. Expiration: June, 2014, Exercise Price: $29.00 20 Cisco Systems, Inc. Expiration: June, 2014, Exercise Price: $23.00 80 Energizer Holdings, Inc. Expiration: June, 2014, Exercise Price: $110.00 Microsoft Corp. Expiration: June, 2014, Exercise Price: $36.00 Travelers Cos., Inc. Expiration: June, 2014, Exercise Price: $90.00 TOTAL PURCHASED OPTIONS (Cost $82,107) Shares SHORT-TERM INVESTMENTS - 6.17% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $5,288,206) TOTAL INVESTMENTS IN SECURITIES (Cost $80,118,014) - 99.72% Other Assets in Excess of Liabilities - 0.28% NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate Shown is the 7-day annualized yield as of May 31, 2014. The accompanying notes are an integral part of these financial statements. 28 WBI Absolute Return Dividend Growth Fund SCHEDULE OF OPTIONS WRITTEN at May 31, 2014 (Unaudited) Contracts OPTIONS WRITTEN Value Call Options AmTrust Financial Services, Inc. Expiration: June 2014, Exercise Price: $45.00 $ 64 Apple, Inc. Expiration: June 2014, Exercise Price: $660.00 Baxter International, Inc. Expiration: June 2014, Exercise Price: $77.50 Broadcom Corp. Expiration: June 2014, Exercise Price: $32.00 20 Cisco Systems, Inc. Expiration: June 2014, Exercise Price: $26.00 60 Energizer Holdings, Inc. Expiration: June 2014, Exercise Price: $115.00 Microsoft Corp. Expiration: June 2014, Exercise Price: $43.00 Travelers Cos., Inc. Expiration: June 2014, Exercise Price: $95.00 TOTAL OPTIONS WRITTEN (Premiums received $83,629) $ The accompanying notes are an integral part of these financial statements. 29 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2014 (Unaudited) WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund ASSETS Investments in securities, at value (identified cost $62,160,788 and $11,757,541, respectively) $ $ Receivables Fund shares sold Dividends and interest Dividend tax reclaim — Investment securities sold — Due from Advisor (Note 4) — Prepaid expenses Total assets LIABILITIES Options written, at value (premiums received $20,433 and $9,458, respectively) Payables Investment securities purchased Fund shares redeemed Shareholder servicing fees Advisory fees — Administration and fund accounting fees Audit fees Transfer agent fees and expenses 12b-1 fees Shareholder reporting Legal fees Chief Compliance Officer fee Custody fees Accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 30 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2014 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain from investments, foreign currency, and options Net unrealized appreciation/(depreciation) on: Investments and foreign currency Purchased options ) ) Written options ) ) Net unrealized appreciation on investments, foreign currency, and options Net assets $ $ The accompanying notes are an integral part of these financial statements. 31 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2014 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund ASSETS Investments in securities, at value (identified cost $7,892,035 and $80,118,014, respectively) $ $ Cash — Receivables Fund shares sold Due from Advisor (Note 4) — Dividends and interest Dividend tax reclaim — Prepaid expenses Total assets LIABILITIES Options written, at value (premiums received $3,300 and $83,629, respectively) Payables Fund shares redeemed — Audit fees Administration and fund accounting fees Transfer agent fees and expenses Shareholder servicing fees Legal fees Shareholder reporting Custody fees Chief Compliance Officer fee 12b-1 fees Advisory fees — Accrued expenses 6 Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 32 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2014 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain on investments, foreign currency, and options Net unrealized appreciation/(depreciation) on: Investments and foreign currency Purchased options ) ) Written options ) ) Net unrealized appreciation on investments, foreign currency, and options Net assets $ $ The accompanying notes are an integral part of these financial statements. 33 WBI Funds STATEMENTS OF OPERATIONS For the six months ended May 31, 2014 (Unaudited) WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld and issuance fees of $4,437 and $0, and $712 and $165, respectively) $ $ Interest 65 Total investment income Expenses Advisory fees (Note 4) Shareholder servicing fees - Institutional Shares (Note 6) Shareholder servicing fees - No Load Shares (Note 6) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Distribution fees - No Load Shares (Note 5) Registration fees Audit fees Legal fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Reports to shareholders Trustee fees Other expenses Insurance expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income $ $ The accompanying notes are an integral part of these financial statements. 34 WBI Funds STATEMENTS OF OPERATIONS For the six months ended May 31, 2014 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain/(loss) on: Investments $ $ Purchased options ) ) Written options Net change in unrealized appreciation/(depreciation) on: Investments Purchased options ) ) Written options ) ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 35 WBI Funds STATEMENTS OF OPERATIONS For the six months ended May 31, 2014 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld and issuance fees of $1,437 and $267, and $12,740 and $32, respectively) $ $ Interest 68 Total investment income Expenses Administration and fund accounting fees (Note 4) Advisory fees (Note 4) Registration fees Transfer agent fees and expenses (Note 4) Shareholder servicing fees - Institutional Shares (Note 6) Shareholder servicing fees - No Load Shares (Note 6) Audit fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Legal fees Trustee fees Other expenses Reports to shareholders Distribution fees - No Load Shares (Note 5) Insurance expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income $ $ The accompanying notes are an integral part of these financial statements. 36 WBI Funds STATEMENTS OF OPERATIONS For the six months ended May 31, 2014 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain/(loss) on: Investments $ $ Purchased options ) Written options Net change in unrealized appreciation/(depreciation) on: Investments Purchased options ) ) Written options ) ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 37 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on: Investments ) Purchased options ) ) Written options Capital gain distributions from regulated investment companies — Net change in unrealized appreciation/(depreciation) on: Investments Purchased options ) — Written options ) — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income No Load Shares ) ) Institutional Shares ) ) From net realized gain on investments No Load Shares — ) Institutional Shares — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 38 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: No Load Shares No Load Shares Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase/(decrease) ) $ ) $ ** Net of redemption fees of $
